Citation Nr: 0904150	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee disability. 
 
2.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to May 
2005. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2006 
rating decision of the VA Regional Office in Wichita, Kansas 
that granted service connection for disorders that included 
right knee and right ankle disabilities.  The veteran appeals 
for higher initial disability evaluations.  Therefore, 
analysis of these issues requires consideration of the 
ratings to be assigned effective from the date of awards of 
service connection. See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board observes that in correspondence received in July 
2007, the veteran appears to raise the issue of entitlement 
to service connection for right foot disability, and to 
reopen a claim of service connection for hemorrhoids.  These 
matters are not properly developed for appellate review and 
are referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that his service-connected right knee 
and right ankle disorders are more disabling than reflected 
by the currently assigned disability evaluations and warrant 
higher ratings.  In correspondence received in June 2007, he 
maintains that his symptoms have been exacerbated resulting 
in increased disability.  The record reflects that the 
appellant was most recently evaluated for compensation and 
pension purposes in October 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since previously examined, a new examination may be 
required to evaluate the current degree of impairment. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the claims folder indicates that the appellant 
seeks continuing VA outpatient treatment for various 
disabilities, including right ankle and knee symptoms.  The 
most recent records date through May 2007.  As VA has notice 
of the potential existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
records dating from June 2007 to the present should be 
requested and associated with the claims file.

Finally, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No.106-475, 114 Stat.2096 (2000) and its implementing 
regulations require that VA provide notice to claimants 
regarding information needed to complete an application for 
benefits, as well as specific notice regarding information or 
evidence required to substantiate a claim. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  An increased-
compensation claim requires at a minimum that the claimant be 
asked to provide or ask the Secretary to obtain medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability. See Vazquez- Flores v. Peake, 22 
Vet.App. 37 (2008).  This has not been accomplished in the 
instant case.

Under the circumstances, the case is REMANDED for the 
following actions:

1.  Review the claims files and 
ensure that all actions required 
by the VCAA and the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp.2008), 38 
C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008), and the Court's holding in 
Vazquez-Flores and Quartuccio are 
fully met and complied with as to 
the issues on appeal.  

2.  VA outpatient records dating 
from June 2007 should be requested 
and associated with the claims 
folder.

3.  The veteran should be 
scheduled for a VA orthopedic 
examination to assess the current 
status of his service-connected 
right knee and right ankle 
disorders.  The claims folder and 
a copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner should indicate 
whether or not the claims folder 
is reviewed.  All indicated tests 
and studies should be conducted 
and clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

In a comprehensive narrative 
format, the examiner should 
specify whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected right 
knee and ankle disabilities.  In 
addition, the examiner should 
indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or 
any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  The examiner should 
express functional loss in terms 
of additional degrees of 
limitation of motion beyond that 
clinically shown.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  If he fails to appear for 
examination, this fact should be 
noted in the file.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


